        Case 4:20-cv-00093-AW-MAF Document 7 Filed 05/26/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

BRUCE CASSAMAJOR, derivatively on
behalf of MIMEDX GROUP, INC.,
        Plaintiff,
v.                                                  Case No. 4:20-cv-93-AW-MAF
PARKER H. PETIT, et al.,
        Defendants,
and
MIMEDX GROUP, INC.,
     Nominal Defendant.
_______________________________/
                             ORDER OF DISMISSAL

        Plaintiff has filed a notice of voluntary dismissal without prejudice (ECF

No. 6). If unconditional, the notice would be effective without a court order. See Fed.

R. Civ. P. 41(a)(1)(A)(i); Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272 (11th

Cir. 2012). But the notice purports to require Defendants to bear their own costs and

fees. Only an agreement or court order can do that. Regardless, the case is dismissed

based on Plaintiff’s failure to serve process. See ECF No. 5. The clerk will close the

file.

        SO ORDERED on May 26, 2020.

                                        s/ Allen Winsor
                                        United States District Judge
